Name: Commission Regulation (EC) No 1528/2001 of 26 July 2001 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  regions of EU Member States;  trade
 Date Published: nan

 Avis juridique important|32001R1528Commission Regulation (EC) No 1528/2001 of 26 July 2001 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco Official Journal L 202 , 27/07/2001 P. 0009 - 0010Commission Regulation (EC) No 1528/2001of 26 July 2001amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobaccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1450/2001(2), and in particular Article 6(2) thereof,Whereas:(1) Article 6 of Regulation (EEC) No 1601/92 provides for exemption from customs duties for direct imports into the Canary Islands of up to 20000 tonnes of raw and semi-manufactured tobacco intended for local manufacture of tobacco products.(2) Commission Regulation (EEC) No 2179/92 of 30 July 1992 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco(3), as last amended by Regulation (EC) No 1459/2000(4), lays down detailed rules for the application of that measure.(3) To provide maximum flexibility for imports of tobacco products into the Canary Islands, the overall quantity of 20000 tonnes of raw stripped tobacco may be used for the importation of other products, taking account of the coefficient of equivalence, as required by the local industry. As a result, the Annex to Regulation (EEC) No 2179/92 should be adjusted.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2179/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 198, 21.7.2001, p. 7.(3) OJ L 217, 31.7.1992, p. 79.(4) OJ L 164, 5.7.2000, p. 5.ANNEX"ANNEXProducts eligible for exemption from customs duties on direct imports into the Canary Islands for the period 1 July 2001 to 30 June 2002>TABLE>"